Case: 20-60890     Document: 00516393862         Page: 1     Date Filed: 07/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 14, 2022
                                  No. 20-60890                          Lyle W. Cayce
                                                                             Clerk

   Julio Cesar Esquibel-Segovia; Conzuelo Mejia-Guillen;
   Daniela Sarahi Esquibel-Mejia; Yolani Jazmin Esquibel-
   Mejia,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A208 982 686
                              BIA No. A208 449 553
                              BIA No. A208 449 554
                              BIA No. A208 982 685


   Before Jones, Southwick, and Oldham, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60890      Document: 00516393862          Page: 2    Date Filed: 07/14/2022




                                    No. 20-60890


          Julio Cesar Esquibel-Segovia, his common-law wife Conzuelo Mejia-
   Guillen, and their two daughters, Daniela Sarahi Esquibel-Mejia and Yolani
   Jazmin Esquibel-Mejia, natives and citizens of Honduras, entered the United
   States without inspection.      They petition for review of the Board of
   Immigration Appeals’s decision affirming the Immigration Judge’s denial of
   their claims for asylum, withholding of removal, and protection under the
   Convention Against Torture. We DENY the petition.
           FACTUAL AND PROCEDURAL BACKGROUND
          Petitioner Conzuelo Mejia-Guillen had a nephew, who was a part of a
   local gang in Honduras and stole cattle from another man by the name of
   German Pacheco. Pacheco found out that Freddy was responsible for the
   theft and sought to exact revenge by killing Freddy’s father. Freddy, though,
   was able to convince Pacheco that his father was actually named Juteno
   Medina, who was Petitioner Julio Cesar Esquibel-Segovia’s father-in-law.
   Mr. Medina was then killed by the police on the orders of Mr. Pacheco.
          Esquibel-Segovia and his family investigated Medina’s death and
   received information suggesting that police officers had been involved in the
   crime. As they continued to investigate, the family began receiving written
   threats. The letters threatened to kill the Petitioners if they did not disclose
   Freddy’s location. After receiving four letters, the Petitioners moved to a
   town several hours away, but continued to receive threatening letters at their
   new home.
          In September 2015, Mejia-Guillen and Daniela entered the United
   States without inspection. In October 2015, they were served with notices to
   appear and charged as inadmissible for want of valid entry documents
   pursuant to 8 U.S.C. § 1182(a)(7)(A)(i)(I). Esquibel-Segovia and Yolani
   entered the United States without being admitted or inspected in April 2016




                                          2
Case: 20-60890      Document: 00516393862          Page: 3   Date Filed: 07/14/2022




                                    No. 20-60890


   and shortly thereafter were served with notices to appear for entering the
   United States without inspection under Section 1182(a)(6)(A)(i).
          The Petitioners filed applications with the immigration court for
   asylum, withholding of removal, and Convention Against Torture
   protection. In 2018, the Immigration Judge (“IJ”) issued an oral decision
   that found the Petitioners’ testimony credible but denied all relief. The IJ
   first rejected the Petitioners’ proposed grounds for asylum as non-
   cognizable. The IJ separately found as a factual matter that even if the
   grounds were cognizable, the Petitioners had failed to show a nexus between
   the proposed grounds for asylum and the harm the family suffered. Going
   further, the IJ found that the Petitioners had suffered no past persecution
   because, other than the threats, “nothing happened to any of them,” and
   non-imminent threats alone generally do not constitute harassment rising to
   the level of persecution. The IJ also found no objectively valid fear of future
   persecution as other relatives continued to live in Honduras. Because the
   Petitioners failed to satisfy the standard for asylum, the IJ did not consider
   relief under the stricter standard for withholding of removal. Finally, the IJ
   found that the Petitioners failed to demonstrate a probability of torture
   should they be returned to Honduras because the family had remained in
   Honduras for years after Medina’s death without being tortured.
          The BIA affirmed the IJ’s conclusions that the family’s proposed
   grounds for asylum were either non-cognizable or invalid in the present case;
   that the Petitioners did not demonstrate a nexus between any harm and the
   proposed grounds for asylum; that because the Petitioners were ineligible for
   asylum, they necessarily could not meet the heightened burden required to
   demonstrate eligibility for withholding of removal; and that denial of relief
   under the Convention Against Torture (“CAT”) was appropriate because
   the family was not more likely than not to be tortured upon removal to




                                          3
Case: 20-60890       Document: 00516393862        Page: 4    Date Filed: 07/14/2022




                                   No. 20-60890


   Honduras. The Petitioners then filed a timely petition for review of the
   BIA’s decision.
                                 DISCUSSION
          On petition for review of a BIA decision, this court reviews factual
   findings for substantial evidence and questions of law de novo. Lopez-Gomez v.
   Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001). The substantial-evidence
   standard requires that the BIA’s conclusion be based on the evidence
   presented and that its decision be substantially reasonable. See Zhang v.
   Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). Under this standard, this court
   will not overturn a factual finding unless “the evidence compels a contrary
   result.” Martinez-Lopez v. Barr, 943 F.3d 766, 769 (5th Cir. 2019). This
   court reviews the BIA’s decision and considers the IJ’s decision only to the
   extent it influenced the BIA. See Singh v. Sessions, 880 F.3d 220, 224 (5th
   Cir. 2018).
          I.     Asylum
          To qualify for asylum or withholding of removal, an alien must
   demonstrate: (1) “either past persecution or a reasonable, well-founded fear
   of future persecution,” (2) “on account of” (3) “one of the five” grounds
   enumerated in 8 U.S.C. § 1101(a)(42)(A). Milat v. Holder, 755 F.3d 354, 360
   (5th Cir. 2014); see also 8 U.S.C. § 1158(b)(1)(i). One of the five enumerated
   grounds is membership within in a particular social group (“PSG”).
   Gonzales-Veliz v. Barr, 938 F.3d 219, 228–29 (5th Cir. 2019). We have
   previously held that “a particular social group must: (1) consist of persons
   who share a common immutable characteristic; (2) be defined with
   particularity; and (3) be socially visible or distinct within the society in
   question.” Id.
          The family alleged membership in three proposed PSGs: “witnesses
   to the murder of Justino Medina,” “immediate family members of Justino




                                         4
Case: 20-60890     Document: 00516393862           Page: 5   Date Filed: 07/14/2022




                                   No. 20-60890


   Medina” and “nuclear family members of Esquibel-Segovia.” We consider
   each proposed PSG in turn.
          The BIA first adopted the IJ’s finding that none of the family members
   qualify as members of the PSG, “witnesses to the murder of Justino
   Medina,” as none of the family members witnessed his murder. Even if they
   had, though, the BIA stated that the witnessing of criminal activity did not
   constitute a cognizable PSG under its precedent. In a similar case, this court
   considered whether “former informants” on a criminal syndicate
   constituted a cognizable PSG. See Hernandez-De La Cruz v. Lynch, 819 F.3d
   784, 786–87 (5th Cir. 2016). We held that it did not because the proposed
   group neither had “social distinction” nor “would be perceived as a
   particular group, because . . . members of [the proposed PSG were] not
   substantially different from anyone else in the general population who
   resisted,” or threatened the interests of the syndicate. Id. We see nothing in
   the BIA’s decision or underlying record suggesting that the proposed PSG of
   “witnesses to the murder of Justino Medina” possesses the requisite social
   distinction to support a viable asylum claim.
          The BIA also rejected the “family-based particular social groups” as
   “not cognizable” under a now-vacated decision from the attorney general.
   The BIA then determined that the Petitioners had not established the
   requisite nexus between the past harm and a protected ground.
          Even assuming that family-based PSG asylum claims could be
   cognizable, the Petitioners here must demonstrate “that the evidence is so
   compelling that no reasonable factfinder could reach a contrary conclusion”
   on the BIA’s factual finding that there was no nexus between the past harm
   and a protected ground. See Revencu v. Sessions, 895 F.3d 396, 401 (5th Cir.
   2018) (quotation marks and citation omitted). The Petitioners simply cannot
   meet this heavy burden. The record establishes that threats of harm followed




                                         5
Case: 20-60890     Document: 00516393862           Page: 6   Date Filed: 07/14/2022




                                    No. 20-60890


   those individuals who investigated Justino Medina’s murder and that other
   members of the family have lived without incident in Honduras.
          II.    Withholding of removal
          The Petitioners also assert that the BIA erred in summarily rejecting
   their applications for withholding of removal. The BIA’s withholding of
   removal analysis rested on its asylum analysis: “As the [family] did not meet
   their burden in proving eligibility for asylum, they necessarily did not meet
   the higher burden required for withholding of removal.” The Petitioners
   now rely on out-of-circuit precedent to assert that the burden for showing a
   nexus between the persecution and their persecution is more relaxed in the
   withholding context than in the asylum context. See Barajas-Romero v. Lynch,
   846 F.3d 351, 359 (9th Cir. 2017). This is not true in our circuit. Compare
   Sealed Petitioner v. Sealed Respondent, 829 F.3d 379, 383 (5th Cir. 2016)
   (asylum context), with Revencu, 895 F.3d at 402 (withholding of removal
   context). Accordingly, we affirm the BIA’s rejection of the Petitioners’
   withholding of removal claims.
          III.   Convention Against Torture
          To establish entitlement to relief under the CAT, an alien must prove
   “that it is more likely than not that he will be tortured with the consent or
   acquiescence of public officials if he returns to the particular country in
   question. 8 C.F.R. §§ 1208.16(c)(2), 1208.18(a)(1). The BIA found no clear
   error in the IJ’s finding that the Petitioners did not meet their burden in
   proving that it was more likely than not that they would suffer torture if
   returned to Honduras. In support of its determination, the BIA pointed out
   the length of time spent by the family in Honduras after receipt of the
   threatening letters without suffering physical harm and the fact that Mejia-
   Guillen’s mother continues to live safely in Honduras.




                                          6
Case: 20-60890      Document: 00516393862          Page: 7    Date Filed: 07/14/2022




                                    No. 20-60890


          The Petitioners acknowledge that Esquibel-Segovia and Mejia-
   Guillen’s mothers and siblings continue to live safely in Honduras, and that
   the threats to the family ceased in 2014 — a year before Mejia-Guillen and
   one daughter left, and two years before Esquibel-Segovia and the other
   daughter departed the country.        Esquibel-Segovia argues that he fled
   Honduras at the later date because he learned that certain policemen
   involved in the murder of his father-in-law were relocating to his town. He
   cites no evidence of new threats by them before or after he fled. He also offers
   that one of Mejia-Guillen’s cousins was killed after the family left Honduras
   as evidence of a continuing threat to the family. Esquibel-Segovia admitted
   at the hearing, though, that he did not know the motivation for the killing.
          Last, the Petitioners contend that the BIA ignored their testimony that
   the police were involved in the murder of Mejia-Guillen’s father and the
   threats. This evidence does act as counterweight to the evidence that other
   family members continued to live peacefully in Honduras and that no
   member of the family was threatened in the year or two prior to leaving
   Honduras, but it does not compel the conclusion that the Petitioners more
   likely than not would be tortured if returned to Honduras, much less that this
   would occur with the consent or acquiescence of Honduran authorities, as
   required under our precedent.        See Martinez-Lopez, 943 F.3d at 769.
   Accordingly, substantial evidence supports the BIA’s determination that
   Esquibel-Segovia, Mejia-Guillen, and their two daughters are not entitled to
   protection under the CAT.
          The petition is DENIED.




                                          7